
	

115 S1865 IS: To provide temporary direct hire authority for certain emergency response positions.
U.S. Senate
2017-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1865
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2017
			Mr. Rubio (for himself, Mr. Nelson, and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To provide temporary direct hire authority for certain emergency response positions.
	
	
		1.Direct hire authority for certain emergency response positions
 (a)In generalAs the Secretary of Health and Human Services determines necessary to respond to a critical hiring need for emergency response positions, after providing public notice and without regard to the provisions of sections 3309 through 3318 of title 5, United States Code, such secretary may appoint candidates directly to the following positions:
 (1)Intermittent disaster-response personnel in the National Disaster Medical System, under section 2812 of the Public Health Service Act (42 U.S.C. 300hh–11).
 (2)Not more than 150 positions in the Office of the Assistant Secretary for Preparedness and Response. (b)ExpirationThe authority under subsection (a) shall expire 270 days after the date of enactment of this section.
			
